Citation Nr: 0302320	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Winston Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2002, a hearing was held before the undersigned 
acting Board member making this decision who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript has been 
associated with the claims folder.  


FINDING OF FACT

The symptomatology associated with the veteran's PTSD is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002). 








REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case and associated 
correspondence issued since the veteran filed his claim, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  The 
veteran was advised that if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  Additionally, the veteran was advised of the 
specific VCAA requirements in correspondence dated in May 
2001.  The RO also advised the veteran of the evidence 
obtained and considered in deciding his claim in the 
statement of the case issued in April 2002.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Factual background 

The record shows that the veteran was diagnosed with PTSD 
based on his participation in combat while serving in 
Vietnam.  As a result, a December 1998 rating decision 
granted service connection for PTSD and assigned a 70 percent 
disabling evaluation.  The veteran now claims that his PTSD 
has worsened and that an increased evaluation is warranted.

In May 1998 the veteran presented at a VA PTSD Clinic new 
patient group.  He received education regarding the procedure 
for evaluation, signs and symptoms of PTSD and what to expect 
during the evaluation process.  

A June 1998 VA hospitalization report shows that the veteran 
presented with depressive and PTSD symptomatology.  He 
expressed suicidal ideation with a plan to shoot himself.  
The diagnosis was major depressive disorder.  He was provided 
a GAF score of 35 on admission and a score of 65 on 
discharge.  

VA outpatient treatment records dated from July to October 
1998 show that the veteran participated in the PTSD therapy 
clinic.  

A November 1998 VA psychological assessment and evaluation 
revealed diagnoses of chronic severe PTSD and recurrent major 
depressive disorder.  The examiner stated that the veteran's 
occupational functional ability was severely impaired by his 
psychological symptoms.  His inability to concentrate, 
emotional lability, problems with anger, and frequent re-
experiencing symptoms wound render him unable to work even if 
his back injury would permit it.  Similarily, he was 
experiencing gross social impairment due his PTSD symptoms.  
The diagnoses were PTSD and major depressive disorder.  A GAF 
score of 35 was provided.  

VA outpatient treatment records dated from January1999 to 
July 2000 show that the veteran was followed in a VA 
Psychology Clinic for his PTSD and related depression 
symptoms.  He was often very tearful during these sessions.  
Changes in medication dosage were made to achieve comfort and 
stability.  In February 1999, a GAF score of 50 were 
provided.  In April, July, and November 1999 GAF scores of 40 
were provided.  Also in April 1999, a GAF score of 35 was 
provided.  In March 2000, a GAF score of 40 was provided.  

VA outpatient treatment records dated from September 2000 to 
March 2002 show that the veteran continued to receive 
treatment at a VA Psychology Clinic for his PTSD.  GAF scores 
of 40 were provided in September 2000, February 2001, and 
October 2001.  

During VA PTSD examination in April 2001, the veteran 
indicated he last worked in 1996 with the Department of 
Corrections but that his employment ended as a result of a 
back disorder.  He had limited social relationships.  He was 
alert and cooperative.  There was no evidence of loose 
associations or flight of ideas.  His mood was labile and at 
times quite tearful, other times he smiled.  No current 
homicidal or suicidal ideation was noted.  He continued to 
experience sleep disturbance, extreme irritability, 
difficulty concentrating, anxiety, and startled response.  
The diagnosis was PTSD and major depression.  A GAF score of 
50 was provided.  

In a May 2001 statement, the veteran's spouse stated that the 
veteran struggled daily with his PTSD.  He continued to 
receive treatment for the disorder.  She was very supportive.  

In a January 2002 statement, JE, Ph.D. the veteran's treating 
psychologist stated that the veteran suffered from PTSD and 
depression that significantly confounded his day-to-day 
functioning.  The veteran's psychological problems had been 
difficult to treat despite his continued involvement in 
psychotherapy and compliance with prescribed psychotropic 
medications.  Dr. E. stated that he was not optimistic about 
the prognosis for significant improvement in the veteran's 
psychiatric status.  He opined that even if the veteran did 
not have his medical (back) disability, his psychiatric 
difficulties would cause him significant and enduring 
impairment of his function status.  

VA outpatient treatment records dated from August to October 
2002 show ongoing treatment for PTSD on a weekly basis.   A 
GAF score of 40 was provided in August 2002.  

At his October 2002 personal hearing the veteran testified 
that he suffered from sleep deprivation due to nightmares and 
flashbacks.  He experienced discomfort around people.  He 
also experienced difficulty in concentration due to his PTSD.  
The veteran's spouse testified that he participated in 
individual therapy on a weekly basis.  He experienced a lot 
of side effects from his medications and experienced 
depression on a daily basis.  

Laws and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2002).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2002).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Rating Schedule provides a 70 percent rating when there 
is evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Rating Schedule also indicates that the nomenclature 
employed in the schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
which includes the GAF scale. See 38 C.F.R. § 4.130.  The 
Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DSM-IV). GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 is 
defined as some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

Legal analysis

The Board finds that the veteran is entitled to a 100 percent 
schedular evaluation for PTSD, as the demonstrated 
symptomatology is productive of total social and occupational 
impairment.  It appears that the veteran is no longer able to 
work due to the severity of his PTSD.  This is most clearly 
demonstrated by the consistent assignment of GAF scores in 
the 35 to 40 range, which contemplates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  See DSM-IV.  The Board finds 
that these scores support the finding that the veteran's PTSD 
renders him unable to maintain employment, thereby warranting 
a 100 percent evaluation.  

Moreover, Dr. E. stated in January 2002 that the veteran's 
PTSD caused him significant and enduring impairment of 
functional status.  Additionally, the November 1998 examiner 
stated that the veteran's PTSD symtomatology rendered him 
unable to work and he experienced gross social impairment due 
to his PTSD symptomatology.  In conclusion, the Board finds 
that the evidence supports a 100 percent disability 
evaluation for the veteran's service- connected PTSD. 


ORDER

Entitlement to an increased 100 percent disability rating for 
service-connected PTSD, is granted, subject to the 
regulations governing the payment of monetary award



		
	T. L. DOUGLAS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

